Dismissed and Opinion Filed June 16, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01417-CR

                        KARIASA MACHELL THOMAS, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 292nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F13-58505-V

                              MEMORANDUM OPINION
                  Before Chief Justice Wright and Justices Myers and Brown

       On May 22, 2015, appellant filed a pro se motion to dismiss the appeal. A copy of the

motion was sent to appellate counsel, who was directed to sign the copy if he concurred in

appellant’s decision and return it to the Court. Rather than signing the copy and returning it to

the Court, on May 28, 2015, counsel filed a motion to withdraw as counsel, in which he states he

conferred with appellant regarding her decision, and that he has confirmed appellant does desire

to abandon her appeal. He attached a copy of appellant’s statement that she understood the

consequences of dismissing her appeal, and agreed to counsel’s decision to withdraw. On May

29, 2015, appellant filed a second pro se motion to dismiss her appeal. We will read these
documents together to constitute a motion to dismiss the appeal under Texas Rule of Appellate

Procedure 42.2(a).

       The Court GRANTS the motion and ORDERS that the appeal be DISMISSED and this

decision be certified below for observance. See TEX. R. APP. P. 42.2(a).

                                                    PER CURIAM

Do Not Publish
TEX. R. APP. P. 47
141417F.U05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                       JUDGMENT

KARIASA MACHELL THOMAS,                          On Appeal from the 292nd Judicial District
Appellant                                        Court, Dallas County, Texas
                                                 Trial Court Cause No. F13-58505-V.
No. 05-14-01417-CR        V.                     Opinion delivered per curiam before Chief
                                                 Justice Wright and Justices Myers and
THE STATE OF TEXAS, Appellee                     Brown.

       Based on the Court’s opinion of this date, we DISMISS the appeal.


Judgment entered June 16, 2015.